 1
 2
 3
 4
 5
 6                           IN THE UNITED STATES DISTRICT COURT
 7                        FOR THE EASTERN DISTRICT OF CALIFORNIA
 8   UNITED STATES OF AMERICA,                )       Case №: 2:18-cr-00136-TLN-2
                                              )
 9                  Plaintiff,                )
                                              )                   ORDER
10           vs.                              )              APPOINTING COUNSEL
                                              )
11   SAYBYN BORGES,                           )
                                              )
12                  Defendant.                )
                                              )
13
14
            The Court appointed the Federal Defender to represent Mr. Borges on June 8, 2018. The
15   Court relieved the Federal Defender as counsel of record and ordered CJA Panel appointed on
     January 17, 2019. CJA Panel attorney Chris Cosca is hereby appointed effective January 17,
16   2019, the date the Office of the Federal Defender contacted him.
17          APPOINTED COUNSEL IS ORDERED TO RETAIN THE SIGNED FINANCIAL AFFIDAVIT

18   SUPPORTING APPOINTMENT.

19   DATED: 1/24/2019
20
                                                  ____________________________
21                                                HON. EDMUND F. BRENNAN
                                                  United States Magistrate Judge
22
23
24
25
26
27
28
